Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Hahn on 4/29/21.

The application has been amended as follows: 
In claim 1, line 2, amend “to light irradiation.” to 
--to light irradiation; 	wherein the photoacid generator includes at least one selected from among triphenylsulfonium triflate (TPS), (4-tert-butylphenyl) diphenylsulfonium triflate, (4-fluorophenyl)diphenylsulfonium triflate, N-hydroxynaphthalimide triflate (NHN), tris(4-tert-butylphenyl)sulfonium triflate, bis(4-tert-butylphenyl)iodonium perfluoro-1-butanesulfonate, and Boc-methoxyphenyldiphenylsulfonium triflate.--
In claim 12, line 10, amend “hydroxyl group.” to
--hydroxyl group; 	wherein the photoacid generator includes at least one selected from among triphenylsulfonium triflate (TPS), (4-tert-butylphenyl) diphenylsulfonium triflate, (4-fluorophenyl)diphenylsulfonium triflate, N-hydroxynaphthalimide triflate (NHN), tris(4-tert-butylphenyl)sulfonium triflate, bis(4-tert-butylphenyl)iodonium perfluoro-1-butanesulfonate, and Boc-methoxyphenyldiphenylsulfonium triflate.--
Cancel claim 6 and 11.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the publication Tsuda et al, “Effect of Photoacid Generator on Surface Wettability Controllable Polyimides by UV Light Irradiation” 2015.  Tsuda teaches a similar process of forming a hydroxyl group on a surface of a polymer film by subjecting a solution comprising the polymer film and a photoacid generator to light irradiation (see pages 313-314).  Tsuda does not teach the use of one of the claimed photoacid generators.  There would have been no apparent reason or motivation to have utilized one of the claimed photoacid generators to perform the claimed process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715